UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1863



TOMMIE PAGE,

                                              Plaintiff - Appellant,

          versus


RANDY LEE FENDER; FENDERS CLASSIC AUTO,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Patrick Michael Duffy, District Judge.
(CA-01-2865)


Submitted:   January 16, 2003             Decided:   January 22, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tommie Page, Appellant Pro Se. Gordon Randall McKay, GRIER LAW
FIRM, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tommie Page appeals the district court’s order based upon a

jury verdict dismissing his civil action claiming damages from an

automobile accident.       The record does not contain a transcript of

the jury trial.    An appellant has the burden of including in the

record on appeal a transcript of all parts of the proceedings

material to the issues raised on appeal. See Fed. R. App. P. 10(b);

4th Cir. R. 10(c).     An appellant proceeding on appeal in forma

pauperis is entitled to transcripts at government expense only in

certain circumstances.      28 U.S.C. § 753(f) (2000).         By failing to

produce   a   transcript    or   to   qualify   for   the   production   of   a

transcript at government expense, Page has waived review of the

issues on appeal that depend upon the transcript to show error.

See Powell v. Estelle, 959 F.2d 22, 26 (5th Cir. 1992); Keller v.

Prince George’s County, 827 F.2d 952, 954 n.1 (4th Cir. 1987).                As

no error appears on the record before us, we affirm the district

court’s order.    We deny Page’s motion for appointment of counsel

and his motion to proceed in forma pauperis.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    AFFIRMED




                                       2